

116 HR 484 IH: To amend the Mineral Leasing Act to authorize the Secretary of the Interior to regulate hydraulic fracturing operations on Federal lands, and for other purposes.
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 484IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Soto introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Mineral Leasing Act to authorize the Secretary of the Interior to regulate hydraulic
			 fracturing operations on Federal lands, and for other purposes.
	
		1.Authority of BLM to regulate hydraulic fracturing operations
 (a)Authority of BLM To regulate hydraulic fracturing operationsThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended— (1)by redesignating section 44 as section 45; and
 (2)by adding after section 43 the following:  44.Hydraulic fracturing operations (a)Regulatory authorityThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall regulate hydraulic fracturing operations on Federal lands under the administration of such Secretary with respect to the purposes of this Act.
 (b)Requirements on operatorsThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall require as a condition of receiving a permit or other authorization under this section an operator to—
 (1)conduct baseline water testing; and (2)disclose to the public on an internet web­site the chemicals used by such operator to conduct hydraulic fracturing operations.
 (c)Definition of hydraulic fracturing operationsThe term hydraulic fracturing operations— (1)means those operations conducted in an individual wellbore designed to increase the flow of hydrocarbons from the rock formation to the wellbore through modifying the permeability of reservoir rock by applying fluids under pressure to fracture it; and
 (2)does not include enhanced secondary recovery such as water flooding, tertiary recovery, recovery through steam injection, or other types of well stimulation operations such as acidizing..
 (b)Definition of underground injectionSection 1421(d)(1)(B) of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)(B)) is amended to read as follows:
				
 (B)Excludes the underground injection of natural gas for purposes of storage.. 